PER CURIAM:
John R. Francisco, appointed counsel for Tavares Middlebrooks, has filed a motion to withdraw from further representation, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Middlebrooks’s conviction and sentence are AFFIRMED.